             Case 3:17-cv-05760-BHS Document 246 Filed 02/20/20 Page 1 of 4




 1                                                     THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited                     Cause No. 3:17-cv-05760 BHS
     liability company,
 8                                                        DEFENDANTS' MOTION TO
 9                          Plaintiff,                    IMPOSE SANCTIONS FOR
                                                          BREACH OF PROTECTIVE
10                  v.                                    ORDER

11   KEVIN SYKES-BONNETT, SYKED ECU                       Note On Motion Calendar:
     TUNING INCORPORATED, a Washington
12   corporation, and JOHN MARTINSON                      March 6, 2020
13                          Defendants.

14
15           Defendants, pursuant to Rule 37(b)(c) Fed.R.Civ.P. and the court’s inherent power,

16   hereby move for an order imposing sanctions on Plaintiff HP Tuners, LLC for its blatant

17   violation of the express terms stated in, and imposed under, this court’s Protective Order

18   dated May 21, 2018 (Dkt. # 39). In support of this motion, Defendants state as follows:

19           1.     On May 21, 2018, this court signed and issued a Protective Order (copy

20   attached as Exhibit A) setting out in detail how “Confidential” and “Highly Confidential”

21   information produced by the parties is to be used and protected during the course of this

22   litigation.

23           2.     Paragraph 4.1 of the Protective Order plainly states that, "A receiving party

24   may use confidential material that is disclosed or produced by another party or by a non-party

25   in connection with this case only for prosecuting, defending, or attempting to settle this

26   litigation.” (Emphasis supplied.) Nothing in the Protective Order permits or otherwise

27
28
                                                                           MANN LAW GROUP PLLC
     DEFENDANTS’ MOTION FOR SANCTIONS                                      1420 Fifth Avenue, Suite 2200
                                              Page 1                       Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                             Phone: 206.436.0900
               Case 3:17-cv-05760-BHS Document 246 Filed 02/20/20 Page 2 of 4




 1   authorizes the use of confidential information for purposes other than for “prosecuting,
 2   defending, or attempting to settle this litigation.”
 3             3.      Plaintiff HP Tuners has blatantly violated the express terms of the Protective
 4   Order by filing Defendant Kevin Sykes-Bonnett's confidential deposition testimony
 5   documents in a separate lawsuit HP Tuners is maintaining against a different defendant in a
 6   different court.      Nothing in the Protective Order permits HP Tuners to use Defendant Kevin
 7   Sykes-Bonnett's confidential documents and information in a case other than this one, and
 8   nothing in the Protective Order permits HP Tuners to file copies of Mr. Sykes-Bonnett's
 9   confidential deposition testimony and documents in another court.
10             4.      In addition to being the plaintiff in this action, HP Tuners is also the plaintiff in
11   a completely separate and distinct action it filed on November 1, 2018 in the District Court for
12   the District of Nevada at Las Vegas captioned, HP Tuners, LLC v. Kenneth Cannata, Case
13   No. 3:18-cv-00527-LRH-WGC. None of the Defendants in the case before this court (i.e.
14   Tacoma) is a party in the Nevada litigation, none of the Defendants in this case has appeared
15   in the Nevada litigation and neither the Defendants here, nor their counsel, have participated
16   in any capacity in the Nevada litigation. The cases are wholly separate.
17             5.      Despite the fact that the Defendants here are not parties to the Nevada
18   litigation, HP Tuners, on June 19, 2019 filed a motion 1 in the Nevada litigation that contained
19   Defendant Kevin Sykes-Bonnett's confidential deposition testimony and confidential
20   documents. In particular, in its June 19, 2019 motion filed in Nevada, HP Tuners filed, under
21   seal2, copies of four confidential documents that were produced by Mr. Sykes-Bonnett
22   pursuant to the Protective Order in this case and marked as Exhibits 85, 87, 88, and 89 in the
23   deposition of Mr. Sykes-Bonnett taken May 16, 2019 in connection with this case.
24             6.      In its June 19, 2019 “Motion To Seal Exhibit A To Supplemental Brief In
25   Further Opposition To Defendant’s Motion To Dismiss” HP Tuners filed in the Nevada
26             1 Docket Nos. 31 and 33 in the Nevada litigation, Case No. 3:18-cv-00527.
27             2 By filing these materials under seal, HP Tuners clearly knew of, and recognized, their confidential
     nature.
28
                                                                                        MANN LAW GROUP PLLC
     DEFENDANTS’ MOTION FOR SANCTIONS                                                   1420 Fifth Avenue, Suite 2200
                                                      Page 2                            Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                          Phone: 206.436.0900
             Case 3:17-cv-05760-BHS Document 246 Filed 02/20/20 Page 3 of 4




 1   Litigation (copy attached as Exhibit B), HP Tuners expressly states that the documents it has
 2   filed in the Nevada litigation “are excerpts from the confidential deposition testimony of
 3   Kevin Sykes-Bonnett (“Sykes-Bonnett Deposition Testimony”), which was taken in
 4   connection with discovery in another pending action. Under LR IA 10-5, the Sykes-Bonnett
 5   Deposition Testimony has been designated as Confidential.” (Emphasis supplied.) There can
 6   be no question that HP Tuners was aware that the deposition testimony and exhibits related
 7   thereto were both (1) “confidential” and (2) produced in different litigation involving different
 8   defendants. In so doing HP Tuners clearly and blatantly defied the terms of this court’s
 9   Protective Order that clearly states that confidential information produced in this litigation is
10   to be used only in this litigation, not in different litigation pending between different parties in
11   a different court.
12           7.      HP Tuners has displayed a continuing pattern of ignoring the legitimate bounds
13   of discovery and has now gone so far as to blatantly defy the express terms of the Protective
14   Order issued by this court in connection with this case. Unless sanctioned and warned that the
15   orders of this court are to be taken seriously and respected as written, Defendants fear that this
16   pattern will continue unchecked.
17           For all the foregoing reasons, Defendants respectfully request that Plaintiff HP Tuners
18   be sanctioned for knowing breach of this court’s Protective Order and that it be warned that
19   further abuse of the discovery process will result in further sanctions.
20           Dated February 20, 2020.                       Respectfully submitted,
21
                                                            /s/ Philip P. Mann
22                                                          Philip P. Mann, WSBA No: 28860
                                                            Mann Law Group PLLC
23                                                          1420 Fifth Avenue, Suite 2200
                                                            Seattle, Washington 98101
24
                                                            Phone (206) 436-0900
25                                                          Fax (866) 341-5140
                                                            phil@mannlawgroup.com
26
                                                            Attorneys for Defendants
27
28
                                                                                MANN LAW GROUP PLLC
     DEFENDANTS’ MOTION FOR SANCTIONS                                           1420 Fifth Avenue, Suite 2200
                                                Page 3                          Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                  Phone: 206.436.0900
            Case 3:17-cv-05760-BHS Document 246 Filed 02/20/20 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: February 20, 2020.                       /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             MANN LAW GROUP PLLC
     DEFENDANTS’ MOTION FOR SANCTIONS                                        1420 Fifth Avenue, Suite 2200
                                                Page 4                       Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.0900
